Title: To Benjamin Franklin from Rodolphe Valltravers, 2 July 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Passy, Wednesday Noon, July 2d. 77.
Rodh. Valltravers has called, to pay his Respects to the Doctor, and to enjoy a few minutes Interview, on several interesting Matters. Will do himself the Honor, to call again, as soon as the Doctor shall be pleased to signify by a Line, what Time may Suite his Convenience best to receive him? directed to his Lodgings in Town.
Vs. Rüe et Hôtel de Berry, au Marais, á Paris;
 
Addressed: To / Dr. Benj. Franklin / These.
